Citation Nr: 1512957	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-00 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus (diabetes).


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran's arguments and information submitted with his December 2012 substantive appeal were already considered in the prior adjudication by the RO.  No further development or RO review is required.

FINDINGS OF FACT

The Veteran did not serve in Vietnam, or any other location for which herbicide exposure is presumed, and herbicide exposure is not shown; diabetes was not present during service or to a compensable degree within one year after service; and the current disability has not been otherwise linked to a disease or injury in service.


CONCLUSION OF LAW

The criteria to establish service connection for diabetes mellitus Type II have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA provided the Veteran with full notice of the requirements to substantiate his service connection claims in October 2010, prior to the initial adjudication.  

The Veteran's service treatment records were obtained, he provided private medical records, and he has not identified any other outstanding medical evidence.  Additionally, service personnel records were obtained, and VA conducted appropriate development, including that required by VA manual provisions, in an attempt to verify the Veteran's asserted herbicide exposure.  A VA examination is not required in this case, as there is no indication that the currently diagnosed diabetes may be related to any incident, disease, or injury in service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran simply contends that his diabetes may be due to herbicide exposure.  As the evidence is against finding in service exposure, a medical opinion or examination could not substantiate the claim.

No additional notice or assistance would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and no prejudice has been alleged or shown due to any possible defects.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.  

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 C.F.R. § 3.303(d).  

If a veteran served in Vietnam from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides (Agent Orange) during such service.  Certain specified diseases, including diabetes mellitus, Type II, will be presumed service-connected due to herbicide exposure during service, if they manifest to a compensable degree at any time after service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

If there is an approximate balance of positive and negative evidence, VA will resolve reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In this case, private treatment records dated from 2007 to 2010 establish that the Veteran has a currently diagnosed disability of diabetes mellitus, Type II.  

The Veteran had no foreign or overseas service, in Vietnam or otherwise.  Nevertheless, he asserts that diabetes is due to possible exposure to herbicides from his duties as a jet engine repairmen or mechanic working on aircraft at England Air Force Base (AFB) in Louisiana.  He asserts that he worked on SR 71, Blackbird aircraft, and that although he has no knowledge of where the aircraft flew, they may have flown missions in the Republic of Vietnam.  

The Department of Defense has identified certain locations other than Vietnam as involving presumptive exposure to herbicides during military service; however, the Veteran did not serve in any such locations.  In March 2011, VA reviewed documents provided by the Department of Defense in connection with the Veteran's case, including documents concerning sites within the United States and in foreign countries where herbicide or Agent Orange use or testing has been acknowledged.  No locations in Louisiana, to include England AFB, were on these lists.  VA's research, as summarized in the March 2011 Agent Orange email, also indicated that commercial herbicides are used on all United States military bases, but these uses do not fall under the presumption for service connection for tactical herbicide exposure.  

Additionally, as noted in the March 2011 email, the Department of Defense has found no evidence and no presumption of secondary herbicide exposure based on cleaning airplanes or other equipment, or being near or on aircraft, that handled or sprayed Agent Orange.  VA was not aware of any studies that showed harmful health effects from any such secondary exposure and, therefore, it is less likely than not that a Veteran's disability was caused by any such secondary exposure in service.

The RO also made a formal finding in February 2012 that insufficient information had been provided to submit the Veteran's allegation of exposure to the Joint Service Records Research Center (JSRRC) or the National Archives and Records Administration (NARA) for further research for verification, based on the information provided by the Veteran as to aircraft he had worked on, his service personnel and treatment records, and the March 2011 Agent Orange email response.

The Institute of Medicine (IOM) released a report in January 2015 regarding herbicide exposure between 1972 and 1982 for Air Force Reserve personnel who worked on C-123 aircrafts that previously had been used to spray Agent Orange in the Vietnam War as part of Operation Ranch Hand.  Samples taken from these aircraft showed Agent Orange residues, and the IOM report noted that the results of interior surface samples on these C-123 aircrafts fell in or above the cautionary range for adverse health outcomes.  The report found that it was plausible that in at least some cases, the Reservists' exposure exceeded health guidelines for workers in enclosed settings and, therefore, some Reservists quite likely experienced non-trivial increases in their risks of adverse health outcomes.  VA has assembled a group of clinical and subject matter experts to respond to this report.

Although this report indicates a possible relationship between secondary herbicide exposure from working on a C-123 aircraft; there is no argument or other evidence that the Veteran worked on a C-123.  

Rather, the Veteran has reported only that he worked on SR-71 "Blackbird" aircraft.  Consistent with the record, he has reported that these aircraft operated in secrecy and he was not informed of where they had flown.  He has also provided information that such aircraft flew reconnaissance missions at high altitudes.  See notice of disagreement with internet article; substantive appeal.  The Veteran has also indicated in his September 2010 claim that England AFB was used to train Vietnamese pilots and that A37 aircraft came in from Vietnam.  There is; however, no indication that these aircraft ever sprayed Agent Orange or other herbicides.  

The Veteran has not reported any knowledge that the aircraft he worked on were contaminated by herbicides such as Agent Orange and there is no other evidence that there was such contamination.  He does not otherwise qualify for presumptive service connection based on herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(i) (listing included herbicides).  Additionally, there is no evidence from the Department of Defense, IOM, or otherwise, that cleaning or working on aircraft that flew in or near Vietnam, without the aircraft having actually sprayed or handled herbicides, would have exposed the Veteran to herbicides.  

Accordingly, herbicide exposure has not been shown in this case, and service connection for the Veteran's diabetes may not be granted on this basis.

Other raised theories in this case are direct service connection and presumptive service connection for a chronic disability.  Direct service connection generally requires evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Diabetes mellitus, Type II, will be service connected on a presumptive basis as a chronic disability if manifested to a compensable degree within one year after active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Further, a nexus between a current listed chronic disability and service may be established by medical or lay evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

In a November 2008 letter, a private provider indicated that the Veteran had an approximately 10-year history of diabetes.  There is also no evidence of diabetes diagnosis or manifestations in the service treatment records, or within one year after his discharge from service, i.e., by May 1971.  

The Veteran does not claim that he had any such prior symptoms or diagnosis.  Rather, he reported in his September 2010 claim that his diabetes was first diagnosed in March 1997.  Accordingly, service connection cannot be granted for the current diabetes on a presumptive basis as a chronic disability, to include as based on continuity of symptomatology.  

To the extent that the Veteran believes his diabetes is related to service other than as due to herbicide exposure, he is a lay witness and is not competent to provide an opinion as to the cause of his current disability that first manifested many years after service.  Rather, diabetes may have many causes and the question of causation requires medical expertise or training to interpret the available evidence as to etiology, in the absence of continuity of symptomatology since service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); cf. Walker, 708 F.3d at 1338-40.  

Moreover, the Veteran has not asserted that any medical professional has told him that his current diabetes is related to any incident, disease, or injury in his military service; and there is no medical evidence suggesting any such link in the claims file.  

The preponderance of the evidence is against service connection for diabetes; therefore, the claim must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.



ORDER

Service connection for Type II diabetes mellitus is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


